Welcome
I am delighted to inform you that a delegation from the National Assembly of Kuwait is present in the House in the public gallery. We would like to extend a warm welcome to the Kuwaiti Delegation.
(Applause)
The Delegation is led by Mr Ali Al-Debaqbasi and has come to Strasbourg to meet with Members of our House.
Relations between the European Union and the member countries of the Gulf Cooperation Council, which this year is chaired by Kuwait, are very important for our Parliament.
We are convinced that a fruitful dialogue between the European Parliament and the Parliaments of the member countries of the Gulf Cooperation Council will serve to strengthen cooperation between the European Union and the Gulf Cooperation Council and thus encourage a swift and successful conclusion to the free trade agreement negotiations.
We therefore wish Mr Al-Debaqbasi and his colleagues a fruitful stay with us.